

AMENDMENT NO. 4 TO CONVERTIBLE DEBENTURES 


This Amendment No. 4 (“Amendment”) is made as of May 7, 2007 to the Convertible
Debentures (collectively, the “Convertible Debentures”) issued under the
Securities Purchase Agreement dated August 28, 2006 (the “SPA”) by and between
Cornell Capital Partners, LP (“Cornell Capital”) and Mobilepro Corp. (the
“Company”) for loans totaling $7,000,000 from Cornell Capital.
 
WHEREAS, the Company has been paying to Cornell Capital weekly payments of
$300,000 in principal payments plus interest on the outstanding principal
balance of the Convertible Debentures commencing April 5, 2007 in place of the
original amount of $125,000 in scheduled payments commencing January 2, 2007
(the “Scheduled Payments”) in accordance with Amendment No. 3 to Convertible
Debenture dated April 2, 2007 between the Company and Cornell Capital;


WHEREAS, the Company has registered 120,689,655 shares of its common stock under
a Form S-3 to allow for conversion of the Convertible Debentures and has been
making the Scheduled Payments in the form of its common stock under the terms of
the Convertible Debentures;


WHEREAS, the Company expects to engage in a transaction within the next few
weeks that will generate sufficient cash by July 1, 2007 to pay the principal
and interest owed to Cornell Capital under the Convertible Debentures and the
convertible debenture dated June 30, 2006 issued by the Company to Cornell
Capital in the principal amount of $15,149,650, as amended; and


WHEREAS, the parties to this Agreement desire to amend the Convertible
Debentures to allow for the Scheduled Payments to be deferred until July 1,
2007.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1. Amendment to Section 1.02 of the Convertible Debentures. Section 1.02
of the Convertible Debentures is hereby amended and restated in its entirety as
follows:


Section 1.02 Payments.


(a) The Company shall make weekly scheduled payments (“Scheduled Payments”)
consisting of at least $125,000 of principal, commencing with the first
Scheduled Payment which shall be due and payable on July 1, 2007. Interest
payments on the outstanding principal balance hereof shall be due and payable
with the principal payment installments above. The Company shall have the right
to make each Scheduled Payment in shares of Common Stock, which shares shall be
valued at the lower of the Conversion Price then in effect or a price equal to a
seven percent (7%) discount to the average of the two lowest daily volume
weighted average prices of the Common Stock as quoted by Bloomberg, LP for the
five (5) trading days immediately following the Scheduled Payment date (the
“Payment Conversion Price”), provided that such shares are either (i) freely
tradeable under Rule 144 of the Securities and Exchange Commission (the
“Commission”), (ii) registered for sale under the Securities Act of 1933, or
(iii) freely tradeable without restriction in the hands of the Holder. All
payments in respect of the indebtedness evidenced hereby shall be made in
collected funds (unless paid in shares of Common Stock) and shall be applied to
principal, accrued interest and charges and expenses owing under or in
connection with this Debenture in such order as the Holder elects, except that
payments shall be applied to accrued interest before principal. Notwithstanding
the foregoing, this Debenture shall become due and immediately payable,
including all accrued but unpaid interest, upon an Event of Default (as defined
in Section 3.01 hereof). Whenever any payment or other obligation hereunder
shall be due on a day other than a business day, such payment shall be made on
the next succeeding business day. Time is of the essence of this Debenture. The
Company shall be permitted to prepay any amounts owed under this Debenture if
the price of the shares of the Company’s Common Stock is less than $0.275 per
share and also may, at its option, increase any scheduled payment to $750,000
(payable in cash or Common Stock as set forth above) without incurring any
penalties or fees. Nothing contained in this paragraph shall limit the amount
that the Holder can convert at any time.

 
 

--------------------------------------------------------------------------------

 

Section 2. Effect of Amendment. Except as amended hereby, the Convertible
Debentures shall continue in full force and effect and are hereby incorporated
herein by this reference. 


Section 3. Governing Law. This Amendment shall be governed by and construed
under the laws of the State of New Jersey.  


Section 4. Titles and Subtitles. The titles of the sections and subtiles of this
Amendment are for convenience of reference only and are not to be considered in
construing this Amendment.


Section 5. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same instrument.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
as of the date first set forth above.
 

        MOBILEPRO CORP.  
   
   
    By:   /s/ Richard H. Deily  

--------------------------------------------------------------------------------

Name: Richard H. Deily   Title:   Senior Vice President 

 

        CORNELL CAPITAL PARTNERS, LP  
   
   
    By:   Yorkville Advisors, LLC   Its: General Partner




        By:   /s/ Troy J. Rillo  

--------------------------------------------------------------------------------

Name: Troy J. Rillo   Its: Managing Director


 
 

--------------------------------------------------------------------------------

 